In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-244 CR

____________________


JOHNNY RAY LEWIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 80046




MEMORANDUM OPINION
	Johnny Ray Lewis pleaded guilty to the second degree felony offense of sexual
assault on a child. See Tex. Pen. Code Ann. § 22.011(a)(2)(A), (c)(1), (f) (Vernon Supp.
2002).  The trial court deferred adjudication of guilt and placed Lewis on community
supervision for eight years.  After pleading "true" to violating the terms of the community
supervision order, Lewis was convicted and sentenced to five years of confinement in the
Texas Department of Criminal Justice, Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On February 28, 2002,
Lewis was given an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
	Lewis cannot raise error relating to the plea proceeding in this appeal, nor may he
appeal the trial court's decision to adjudicate guilt.  Manuel v. State,  994 S.W.2d 658,
661 (Tex. Crim. App. 1999); Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App.
1999).  Lewis had an opportunity to present punishment evidence during the proceedings. 
See Pearson v. State, 994 S.W.2d 176, 179 (Tex. Crim. App. 1999).
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM
Submitted on June 26, 2002
Opinion Delivered July 10, 2002 
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.